Brady, J.
This action was tried in the Municipal Court, borough of the Bronx, second district, before the presiding justice without a jury on the 17th day of February, 1910. ' By successive written stipulations signed by counsel the time of the justice to render his decision was extended to April 9, 1910. No decision was filed on or before April 9, 1910, and, on April 18, 1910, a stipulation in writing was made by the attorneys and filed as follows: “ It is hereby stipulated and agreed by and -between the attorneys for the respective parties hereto that the time for the justice to make a decision in the above entitled action be and the same is hereby extended ten days from date. Dated, N. Y. April 18th, 1910.” Further written stipulations were made and signed by the attorneys extending the time of the justice to June 27, 1910. On June 24, 1910, the justice made and filed his decision awarding judgment to plaintiff. The period be-, tween April 9 and April 18, 1910, was not covered by written stipulation. The defendant moved before the justice to vacate and set aside the judgment as void, on the ground that no written stipulation had been made or filed covering the period between the ninth and eighteenth of April. The motion was denied and from the order denying the motion defendant appeals.
■Section 230 -of the Municipal Court Act provides that the justice after a trial of the issues must render judgment within fourteen days after the evidence is submitted to him, " except where further time is given hy consent of the parties or their attorneys
In this case further time was given by consent of the attorneys, and the justice rendered judgment before the limit *225fixed by .the last consent in writing. The court had jurisdiction of the parties to the action and of the subject-matter thereof and, therefore, full power to determine the issues at the time of trial and to render judgment thereon. This power to render judgment was limited by the section aforesaid to fourteen days, unless further time was given by consent. The limitation was created for the benefit of parties. I do not see how the lapse between April 9th and April 18th affects the case; either of the parties had the right to object to the rendering of judgment after April 9th, but they had an equal right to waive objection and they did so by signing the consent of April 18th and the subsequent consents giving further time. At all events, the defendant ■ is estopped. Peck v. McAlpine, 3 Caines, 166. See Barnes v. Badger, 41 Barb. 98; Keating v. Serrell, 5 Daly, 278; Matter of New York, Lackawanna & W. R. R. Co., 98 N. Y. 453 ; Dubuc v. Lazell, Dalley & Co., 182 id. 485.
The justice decided the issues of fact according to the evidence and was justified in his finding.
The order should be affirmed, with costs.
Giegebich and Gavegan, JJ., concur.
Order affirmed.